Citation Nr: 0423698	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  92-22 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1978 and from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

The veteran's chronic maxillary sinusitis is manifested by at 
least three incapacitating episodes per year requiring 
antibiotics, with symptoms including headaches and purulent 
discharge.


CONCLUSION OF LAW

The  veteran's service-connected sinusitis is 30 percent 
disabling according to applicable schedular criteria.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.97, Diagnostic Code 6513 (effective prior to October 7, 
1996); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003).  In his substantive appeal to the 
Board, the veteran specifically requested a 30 percent rating 
for his service-connected disability of sinusitis, based upon 
his current level of symptoms and treatment.  As will be 
discussed below, the Board finds that an increased evaluation 
of 30 percent for the service-connected disability is 
warranted.   As such, a discussion of the VCAA is not needed.

Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran was granted service connection for sinusitis by 
rating decision in November 1991; the condition was evaluated 
as 10 percent disabling.  This evaluation was continued by 
rating decisions in July 1992 and February 1994.  The issue 
on appeal is whether an increased evaluation is warranted.

Regarding the issue of the evaluation of the veteran's 
service-connected sinusitis, it is noted that during the 
pendency of this appeal, the regulations applicable to the 
evaluation of this disorder were changed.  Where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The old law must be 
applied, however, prior to the effective date of the new law.  
See Green v. Brown, 10 Vet. App. 111, 116-19 (1997) and 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim from 
the effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

Under the regulations in effect prior to October 1996, a 10 
percent rating is warranted for moderate chronic maxillary 
sinusitis, with discharge or crusting or scabbing and 
infrequent headaches.  A 30 percent rating is warranted for 
severe impairment, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating is warranted for postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97; Diagnostic Code 6513 
(effective prior to October 7, 1996).

Under the amended regulations, a 10 percent rating is 
warranted for chronic maxillary sinusitis, with one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or, more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  A 50 percent rating 
is warranted following radical surgery with chronic 
osteomyelitis or, near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. §4.97; Diagnostic Code 6513 (2003).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The appellant was examined by VA in December 1995 when he 
complained of recurrent sinusitis.  It was reported that he 
had taken multiple courses of antibiotics and was still on 
erythromycin.  Examination showed maxillary sinus tenderness 
on palpation.  Assessments included recurrent sinusitis.  
Another examination was done in July 1997 at which time it 
was noted that he had been found to have sinus problems in 
1991, described as pressure drainage and being stopped up 
with occasional headaches and irritated eyes.  Examination 
revealed a deviated septum to the right and bulky nasal 
membranes.  It was noted that current medications included 
erythromycin.  

Prescription records from VA reflect that erythromycin was 
prescribed for sinus infection and it was filled on 3 
occasions in 1997.

In January 2001, the veteran was treated at the VA medical 
center in Augusta, Georgia for chronic recurrent sinusitis.  
The veteran presented with complaints of sinusitis symptoms 
aggravated by the winter weather.  He reported having 
completed a course of antibiotics two and one half weeks 
prior to the appointment because of a flare-up.   A diagnosis 
of subacute sinus upper respiratory infection was noted.  

In June 2001, the veteran was treated for chronic sinusitis.  
He reported that his sinuses had produced three flare-ups 
since January of that year.  Symptoms of each flare-up 
included pressure behind the eyes and headaches.

In December 2001, the veteran reported he continued to have 
sinus colds.  

In June 2002, the veteran reported chronic variable sinus 
discharge.  He was advised to continue with his regular 
medications.

Additionally, the veteran has reported continual 
incapacitating episodes requiring use of antibiotics as well 
as anti-inflammatory medication and decongestant medication.  

On the June 2001 examination report, the veteran reported 
three incapacitating episodes of sinusitis within a six month 
period, which included sinus pressure and headaches.   The 
veteran states also these required treatment with 
antibiotics.  Under the old criteria, such impairment could 
be construed as severe, given the frequency of the symptoms 
as well as the recurrent nature of the symptoms, such as the 
pain of headaches.  However, there is no purulent discharge 
or crusting noted in the treatment records.  

Under the new criteria, the veteran's symptoms as reported 
include three incapacitating episodes requiring antibiotics, 
requisite of a 30 percent evaluation.   However, outpatient 
treatment records do not verify a prescription for 
antibiotics at this point.  Records do disclose three 
instances of prolonged antibiotic treatment for sinusitis in 
1998, which was during the course of this appeal.   

Giving the benefit of the doubt to the veteran, the Board 
finds that his symptoms as indicated by the treatment reports 
of record more nearly approximate the criteria for a 30 
percent rating under the criteria in both the old and new 
regulations.

The veteran has not had surgery for his sinusitis disorder.  
Therefore, a 50 percent rating is not warranted under the 
criteria in effect prior to October 1996.  Neither has he 
manifested near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus and 
purulent discharge or crusting after repeated surgeries.  
Therefore, a 50 percent rating under the new criteria is not 
warranted.




ORDER

An increased evaluation of 30 percent for sinusitis is 
granted, subject to regulations governing awards of monetary 
benefits.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



